SULLIVAN, Judge
(concurring in part and dissenting in part):
I agree with the Court of Criminal Appeals’ resolution of this case on the basis of harmless error. Thus, I agree with the majority’s adoption of United States v. Garcia, 44 MJ 27 (1996). On the more particular questions of legal error, I prefer to wait until the granted issues are ripe before deciding them. See United States v. Brien, 59 F.3d 274, 277 (1st Cir.1995) (federal case law in flux on admission of expert eyewitness identification testimony).